United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  December 9, 2003

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 03-60386
                          Conference Calendar



GARY LEE OLSON,

                                      Plaintiff-Appellant,

versus

WILLIE J. HUNTLEY, JR.,

                                      Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                    USDC No. 5:01-CV-352-BrS
                       --------------------

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Gary Lee Olson appeals the district court’s dismissal of his

civil fraud lawsuit against his former attorney, Willie J.

Huntley, Jr., in which Olson alleged that Huntley had

misappropriated a $2000 cash bond posted by Olson in connection

with a criminal matter.    Olson argues that the district court

erred in dismissing the lawsuit on the basis of improper venue,

but the record reflects that the district court dismissed the

suit for lack of subject matter jurisdiction.    The district court

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 03-60386
                               -2-

did not err in dismissing the suit; the case did not present a

federal question and the amount in controversy was insufficient

to meet the requirements of diversity jurisdiction.     See 28

U.S.C. §§ 1331, 1332.

     This appeal is without arguable merit and is thus frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).

Because the appeal is frivolous, it is DISMISSED.     See 5TH CIR.

R. 42.2.

     APPEAL DISMISSED.